Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of autonomous vehicle path generation and control.
The prior art of record does not teach or render obvious the following limitations 
“generating multiple sets of sample points based on the first reference line, wherein each set of sample points comprises a first subset of sample points and a second subset of sample points that are shifted to a right of the first subset of sample points along the first reference line, wherein generating the multiple sets of sample points comprises: 
determining a distance between each set of the multiple sets of sample points based on distance = (ADV speed * speed coefficient) + min dist, wherein ADV speed is the speed of the ADV, wherein speed_coefficient is a weight for the speed of the ADV, and wherein min_dist is a minimum distance between the multiple sets of sample points”. 
Thus claims 1-20 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./
Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663